HaeRon,
concurring: The situation in this case is unusual in that three notices of deficiency relating to three different tax periods were mailed to petitioner by the Commissioner on or about the same date. Consequently, petitioner was in a position to file one petition with this Board for redetermination of each deficiency within 90 days after the earliest and after each notice was mailed. See section 274 (a) of the Revenue Act of 1926, as amended by section 501 of the Revenue Act of 1934. The situation is not likely to occur with any real frequency because the Commissioner ordinarily does not mail several separate notices of deficiency in the tax liability of an individual taxpayer, for different tax years or tax periods, in such close sequence of time for it to be possible for an individual taxpayer to timely file one petition, within the statutory period, to contest several determinations noticed by several, separate notices of deficiency.
The petitioner, an individual taxpayer, filed one petition timely, thereby initiating one proceeding before the Board. He paid the filing *206fes required by Rule 8 of the Board’s Rules of Practice, and allowed by law. It should be noted that the Board, in the first instance, by its own procedure, treated the one petition as instituting three proceedings, and the Board, accordingly, in effect, directed the payment of filing fees for two additional proceedings. Now the Board concedes error in its own treatment of the one petition. The entire matter could have been rectified simply by issuance of appropriate orders of the Board, without promulgation of an opinion, the question having been raised by the Board itself.
I agree that, under the special facts present in this case, a single taxpayer may contest several deficiencies, noticed by several notices of deficiency, by filing one petition, where the dates of the mailing of each notice of deficiency are such that one petition may be timely filed under the statute. I also agree that the filing of one petition with the Board, in such circumstances as are present here, initiates only one proceeding before the Board, for which only one filing fee need be paid. The modern rules of courts sanction the joining of several causes in one proceeding.